       Case 2:19-cv-10374-PA-E Document 127 Filed 09/17/20 Page 1 of 4 Page ID #:1090



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
   5    Facsimile: 213-486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7

   8

   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11                                       WESTERN DIVISION
  12
        THIMES SOLUTIONS INC.,                      Case No: 2:19-cv-10374-PA (Ex)
  13
                        Plaintiffs,                 JOINT STIPULATION FOR SHORT,
  14                                                ONE-WEEK EXTENSION OF TIME
                   v.                               FOR DEFENDANTS TO RESPOND
  15                                                TO PLAINTIFF’S FOURTH
        TP LINK USA CORPORATION, et al.             AMENDED COMPLAINT
  16
                        Defendants.                 Hearing Date:   None
  17
                                                    FAC FILED:      Sept. 7, 2020
  18

  19                                                Courtroom: 9A
  20

  21

  22

  23

  24

  25

  26

  27

  28


4849-5635-8347.1
       Case 2:19-cv-10374-PA-E Document 127 Filed 09/17/20 Page 2 of 4 Page ID #:1091



   1               Plaintiff Thimes Solutions LLC, and Defendants TP-Link USA Corporation
   2    (“TP Link USA”) and Auction Brothers, Inc. (“Amazzia”), by and through their
   3    respective undersigned counsel, and subject to this Court’s approval, stipulate and agree
   4    as follows:
   5               WHEREAS, on September 7, 2020, Plaintiff filed its Fourth Amended Complaint;
   6    and
   7               WHEREAS, Defendants’ response to Plaintiff’s Fourth Amended Complaint is
   8    currently due Tuesday, September 22, 2020; and
   9               WHEREAS, Defendants seek a short, one-week extension of time to prepare and
  10    file their joint response to the Fourth Amended Complaint;
  11               Defendant’s Good Cause Statement
  12               Good cause exists for the requested one-week extension Defendants need the short
  13    extension to research, prepare, and coordinate their joint response to the claims asserted
  14    in the Fourth Amended Complaint.
  15               NOW THEREFORE, the Parties, by and through their respective counsel, hereby
  16    STIPULATE AND AGREE as follows:
  17               Defendants shall have up to and including Tuesday, September 29, 2020, as the
  18    time within which to respond to the Fourth Amended Complaint.
  19               Plaintiff shall have a reciprocal one-week extension of time to file its opposition to
  20    any motion filed by Defendants in response to the Fourth Amended Complaint. To that
  21    end, Defendants shall calendar the hearing date on any such motion for November 9,
  22    2020, such that the due date for Plaintiff’s opposition to that motion shall be October 19,
  23    2020.
  24
          Dated: September 17, 2020                       /s/ Stephen R. Smerek
  25                                                    Stephen R. Smerek
                                                        FOLEY & LARDNER LLP
  26
                                                        Attorneys for TP LINK USA
  27                                                    CORPORATION
  28
                                                          1
                                                                              STIPULATION RE EXTENSION OF TIME
4849-5635-8347.1
       Case 2:19-cv-10374-PA-E Document 127 Filed 09/17/20 Page 3 of 4 Page ID #:1092


          Dated: September 17, 2020            /s/ Randolph Gaw
   1                                          Randolph Gaw
                                              Gaw | POE LLP
   2
                                              Attorneys for Plaintiff, THIMES
   3                                          SOLUTIONS, INC.
   4      Dated: September 17, 2020           /s/ Josh A. Waldman
                                              Alton G. Burkhalter
   5                                          Josh A. Waldman
                                              BURKHALTER KESSLER CLEMENT &
   6                                          GEORGE LLP
   7                                          Attorneys for Defendant Auction Brothers,
                                              Inc.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                2
                                                                  STIPULATION RE EXTENSION OF TIME
4849-5635-8347.1
       Case 2:19-cv-10374-PA-E Document 127 Filed 09/17/20 Page 4 of 4 Page ID #:1093


                                                   ATTESTATION
   1

   2
                   Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed, and

   3    on whose behalf the filing is submitted, concur in the filing’s content and have authorized
   4
        the filing.
   5
          Dated: September 17, 2020                        /s/ Stephen R. Smerek
   6                                                     Stephen R. Smerek
                                                         FOLEY & LARDNER LLP
   7
                                                         Attorneys for TP LINK USA
   8                                                     CORPORATION
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                           1
4849-5635-8347.1
